DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-18 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially processing circuitry configured to perform carrier sensing in a first frequency band comprising at least the transmission frequency band during a second period following the first period, wherein the second period is equal to or longer than a length of a first frame, wherein the transmitter circuitry is further configured to transmit, if a wireless signal is not detected in the carrier sensing performed during the second period, a second transmission signal for power supply during a third period following the second period, and the processing circuitry is configured to perform, if the wireless signal is detected in the carrier sensing performed during the second period, carrier sensing in the first frequency band during a fourth period following the 
Zeine (US 10,008,887) is considered the most relavant prior art as it discloses subsequential signal detecting steps to determine the presence of a wireless receiver.  However, Zeine fails to disclose the above noted limitations.
White (US 2018/0287426), Bell (US 9,876,536) and Herbst et al. (US 2016/0064992) are also considered relevant prior art as each discloses different methods of signal detection for the presence of wireless receivers.  However, none disclose the above noted limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836